Case 1:20-cr-00163-PKC Document 32 Filed 04/15/20 Page 1 of 2
Case 1:20-cr-00163-PKC Document 3i Filed 04/14/20 Page 1 of 2

Andrew J. Mollica

Attorney at Law
1205 Franklin Avenue Suite 16LL
Garden City, New York 11530
Tel. (516) 280- 3182
Tel. (516) 528-1311
Jdmol@aol.com

April 13, 2020

VIA ECF FILING Application Granted.
Hon. P. Kevin Castel ‘
United States District Judge

United States District Court So Ordered: LL : tel, DJ
Southern District of New York Hon. P. Keviet Castel, U.S.D.J.

500 Pearl Street 4 —| g7 20

New York NY 10007

 

 

Re: United States v. Grasso et al., 20-CR-00163 (PKC)
Dear Judge Castel:

The undersigned represents defendant Conor Flynn in the above referenced
indictment. 1 write to respectfully request, pursuant to Fed. R. Crim P, 10(b), that the
Court allow Mr. Flynn to waive his personal appearance of his April 21, 2020
arraignment and the initial conference. Attached as Exhibit A is a written waiver of
appearance executed by Mr. Flynn. The Government has no objection to this request.

Mr, Flynn resides in upstate New York (Orange County). His attendance would
require him to drive more than ninety (90) minutes from that location to New York City,
and given the public health crisis in New York City relating to the COVID 19 pandemic,
I respectfully request the Court grant Mr, Flynn’s waiver of personal appearance,

As reflected in the written waiver of appearance, Mr. Flynn has received a copy of
the above referenced indictment and J have reviewed it with him. Mr. Flynn enters a plea
of “Not Guilty,” to Count One.

Moreover, given the current national health emergency created by the COVID 19
Pandemic, I respectfully request to appear in this matter telephonically.

Respectfully submitted
/s/
Andrew J. Mollica

 
Case 1:20-cr-00163-PKC Document 32 Filed 04/15/20 Page 2 of 2
Case 1:20-cr-00163-PKC Document 31 Filed 04/14/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, 20. CR 163 (PKC)
~against-
Louis Grasso et al.,.

Defendants

 

WAIVER OF APPEAERENCE AT ARRAINGNMENT

Conor Flynn declare and affirm as follows:

i. Tam a defendant in the above captioned case'and hereby waive my
appearance at the arraignment and initial conference. am aware the
arraignment is scheduled for April 21, 2020 at 10:30 AM before the
Honorable P. Kevin Caste] in the: Southern: District of New York.

2. Ihave received a-copy of the indictment ix the above referenced case and
have reviewed the indictment with. Iny attomey Andrew J. Mollica

3. L plead not guilty to Count One of the Indicinient,

 

  

 

 

Andrew J, Mollica
Counsel for Conor Flynn:

 
